Citation Nr: 1132508	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability manifested by pain in the joints of the upper extremities. 

4.  Entitlement to an increased evaluation for residuals of a right ankle injury, status post surgical repair, evaluated as 10 percent disabling prior to November 19, 2010 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to January 1993.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the course of this appeal, the Veteran indicated that he moved to the State of Washington, but asked that his file not be transferred there pending the current appellate review.   

This case was previously before the Board in March 2009, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

Subsequently, in an April 2011 rating decision, the Veteran's disability evaluation for his right ankle disability was increased to 20 percent disabling, effective November 19, 2010.  The Veteran has continued his appeal for a higher disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There is no competent evidence of record relating any disability manifested by chest pains to the Veteran's service in the military.

2.  There is no competent evidence of record relating the Veteran's hypertension to his service in the military.

3.  There is no competent medical evidence of record relating the Veteran's joint pain of the upper extremities to his service in the military.

4.  Throughout the rating period prior to November 19, 2010, the Veteran's right ankle disability was manifested by complaints of pain and limitation of motion, but without instability.

5.  Throughout the rating period since November 19, 2010, the Veteran's right ankle disability has been manifested by complaints of pain and marked limitation of motion, without ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus.


CONCLUSION OF LAW

1.  A disability manifested by chest pain was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Hypertension was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A disability manifested by joint pain of the upper extremities was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for a disability rating in excess of 10 percent for residuals of a right ankle injury, status post surgical repair, for the period prior to November 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2010).

5.  The criteria for a disability rating in excess of 20 percent for residuals of a right ankle injury, status post surgical repair, for the period since November 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in June 2004, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability manifested by chest pain, hypertension, and a disability manifested by joint pain of the upper extremities, so these claims must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran complained of chest pain in 1980 and reported a history of chest pain at his 1992 military examination.  The Board also acknowledges that the Veteran was treated on multiple occasions for right shoulder pain, but notes that the Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to hypertension.  Nevertheless, the Veteran's October 1993 VA examination report does not show any related complaints or disabilities, and his cardiovascular evaluation was normal; his blood pressure was 140/80, and there were no findings related to the Veteran's joints of the upper extremities, other than related to his service-connected right wrist disability.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  

Furthermore, although hypertension is a condition entitled to presumptive service connection, the Veteran's hypertension was not diagnosed within one year of his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.   The first post-service documentation of hypertension is not until 2004.  Accordingly, the Board cannot conclude that hypertension is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  However, the Board notes that none of the Veteran's treating providers have found that his current claimed disabilities are related to the Veteran's military service, and that the Veteran did not report any continuity of symptomatology until he filed his claims in 2004.  Similarly, the Board notes that the Veteran did not associate any of his claimed disabilities with his service until he filed his claims for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Board notes that the November 2010 and March 2011 VA examiners found that the Veteran's hypertension, chest pain, and upper extremity joint pain were not related to the Veteran's military service.  According to the November 2010 VA examination report, neither the Veteran's chest pain, currently diagnosed as nonobstructive coronary artery disease, nor his hypertension are related to the Veteran's active military service; the VA examiner noted that the Veteran did not have hypertension during his military service, and that despite the Veteran's in-service complaints of chest pain, there is no evidence of significant ischemic coronary artery obstructions which demonstrate that his current cardiovascular disability began during service.  In addition, the March 2011 VA examiner concluded that the Veteran's joint pain of the upper extremities was likely due to a disease process unrelated to any in-service injury.  See 38 C.F.R. § 3.303(b).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the November 2010 and March 2011 VA examinations must be given great probative weight because the opinions were based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination reports concluded, with a clear basis and rationale, that there was no evidence that the Veteran's chest pain, hypertension, and joint pain of the upper extremities were related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to offer an opinion regarding any causal relationship between his chest pain, hypertension, and joint pain of the upper extremities and his active service.  The Veteran's claims were limited to written statements and his VA November 2010 and March 2011 VA examinations, and thus are of less probative value than his previous more contemporaneous October 1993 VA examination and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claims of entitlement to service connection for chest pain, hypertension, and joint pain of the upper extremities, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

The Veteran is rated for his residuals of a right ankle injury, status post surgical repair, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010; he receives a 10 percent disability evaluation for the period prior to November 19, 2010 and a 20 percent disability evaluation thereafter.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the right ankle, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluations for the period prior to November 19, 2010, and the 20 percent disability evaluation for the period thereafter, and that increased disability evaluations are not warranted.  

The objective clinical evidence of record for the rating period prior to November 19, 2010 does not show that the Veteran had marked limitation of motion of his right ankle.  Significantly, the Veteran's February 2006 VA examination showed that the Veteran had range of motion of the right ankle from zero (0) to 40 degrees in plantar flexion.  At the earlier, September 2004 VA examination, range of motion was to 20 degrees in dorsiflexion and 45 degrees in plantar flexion.  See 38 C.F.R. § 4.71, Plate II (full range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion).  At both examinations, there was no ankylosis, atrophy of the muscles, or unstable ligaments; his right ankle disability was not productive of deformity or swelling of the ankle joints.  Therefore, the Board finds that the Veteran's right ankle symptomatology for the period prior to November 19, 2010 most closely fits within the criteria for the currently assigned 10 percent disability evaluation.

Upon reviewing the rating criteria in relation to the evidence for consideration for the rating period since November 19, 2010, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 20 percent disability evaluation, and that an increased disability evaluation is not warranted.  Significantly, the Veteran's most recent VA examination, in November 2010, showed that the Veteran had range of motion of his right ankle from zero (0) degrees in dorsiflexion and from zero (0) to 40 degrees in plantar flexion, with decreased strength and complaints of pain.  There was tenderness to palpation in the medial, lateral and dorsal regions, and weakness of the ankle.  However, there was no atrophy of the muscles or unstable ligaments; his ankle was described as moderate.  Therefore, the Board finds that the Veteran's right ankle symptomatology most closely fits within the criteria for the currently assigned 20 percent disability evaluation for the period since November 19, 2010.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for either rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right or left ankle.  Likewise, under Diagnostic Code 5272, is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for either ankle.  Further, the findings do not warrant evaluations under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a higher schedular rating for any rating period on appeal.

In concluding that the Veteran is not entitled to increased disability evaluations for the rating periods on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his right ankle on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his residuals of a right ankle injury, status post surgical repair.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected residuals of a right ankle injury, status post surgical repair are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a right ankle injury, status post surgical repair; in this case, the Veteran's residuals of a right ankle injury, status post surgical repair have been manifested by pain which the Board specifically considered in rating his right ankle disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The VA examiners indicated that the Veteran's residuals of a right ankle injury, status post surgical repair occupational impairment was decreased mobility, with walking and standing limited.  He did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected residuals of a right ankle injury, status post surgical repair, at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to service connection for a disability manifested by chest pain is denied.

Entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for a disability manifested by joint pain of the upper extremities is denied.

The claim for a rating higher than 10 percent for residuals of a right ankle injury, status post surgical repair, for the period prior to November 19, 2010, is denied.  

The claim for a rating higher than 20 percent for residuals of a right ankle injury, status post surgical repair, for the period since November 19, 2010 is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


